DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Josh Blanton on 08/02/2022.

The application has been amended as follows (where the 05/06/2022 claims are amended): 
1.	A method for determining a flight plan from an origin to a destination for an aircraft, comprising:
determining, during a flight of the aircraft, one or more regions that intersect an initial flight path and comprise at least one terrain feature having an elevation greater than an elevation threshold;
for each respective region in the one or more regions:
determining a flight area within the respective region based on the initial flight path and an elevation threshold line, wherein the elevation threshold line indicates a portion of the respective region in which all terrain is below the elevation threshold in a safe descent direction for the respective region;
determining one or more segments of the initial flight path in the respective region that comprise one or more terrain features having an elevation greater than the elevation threshold; and
determining a modified flight path for each respective segment of the one or more segments of the initial flight path in the respective region by:
determining a plurality of descent gradients from a plurality of positions along the respective segment and from an estimated cruise altitude to an altitude threshold based on an estimated descent time from the estimated cruise altitude to the altitude threshold; and
moving the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment,
wherein at least a portion of the modified flight path for the respective region is between the initial flight path and the elevation threshold line within the flight area of the respective region.

11.	A processing system, comprising:
a memory comprising computer-executable instructions;
one or more processors configured to execute the computer-executable instructions and cause the processing system to:
determine, during a flight of an aircraft, one or more regions that intersect an initial flight path and comprise at least one terrain feature having an elevation greater than an elevation threshold;
for each respective region in the one or more regions, the one or more processors cause the processing system to:
determine a flight area within the respective region based on the initial flight path and an elevation threshold line, wherein the elevation threshold line indicates a portion of the respective region in which all terrain is below the elevation threshold in a safe descent direction for the respective region;
determine one or more segments of the initial flight path in the respective region that comprise one or more terrain features having an elevation greater than the elevation threshold; and
determine a modified flight path for each respective segment of the one or more segments of the initial flight path in the respective region, wherein to determine the modified flight path for each respective segment, the one or more processors cause the processing system to:
determine a plurality of descent gradients from a plurality of positions along the respective segment and from an estimated cruise altitude to an altitude threshold based on an estimated descent time from the estimated cruise altitude to the altitude threshold; and
move the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment,
wherein at least a portion of the modified flight path for the respective region is between the initial flight path and the elevation threshold line within the flight area of the respective region.

20.	A non-transitory computer readable medium comprising computer-executable instructions that, when executed by a processing system, cause the processing system to perform a method for determining a flight plan from an origin to a destination for an aircraft, the method comprising:
determining, during a flight of the aircraft, one or more regions that intersect an initial flight path and comprise at least one terrain feature having an elevation greater than an elevation threshold;
for each respective region in the one or more regions:
determining a flight area within the respective region based on the initial flight path and an elevation threshold line, wherein the elevation threshold line indicates a portion of the respective region in which all terrain is below the elevation threshold in a safe descent direction for the respective region;
determining one or more segments of the initial flight path in the respective region that comprise one or more terrain features having an elevation greater than the elevation threshold; and
determining a modified flight path for each respective segment of the one or more segments of the initial flight path in the respective region by:
determining a plurality of descent gradients from a plurality of positions along the respective segment and from an estimated cruise altitude to an altitude threshold based on an estimated descent time from the estimated cruise altitude to the altitude threshold; and
moving the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment,
wherein at least a portion of the modified flight path for the respective region is between the initial flight path and the elevation threshold line within the flight area of the respective region.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding the rejections under 112(a) and 112(b), these rejections are moot in view of the 05/06/2022 amendments and the Examiner’s Amendment above. Specifically, the majority of issues that necessitated the 112(a) and 112(b) rejections were caused by the limitations directed to the “modified flight path” being “between the initial flight path and the elevation threshold line”, where these limitations were not supported by the disclosure, as only a portion of the “modified flight path” was actually between the initial flight path and the elevation threshold line. The 05/06/2022 amendments have corrected these limitations in the independent claims, and the independent claims are now directed to subject matter that is clear and supported by the disclosure.
Regarding the rejections under 101, the Examiner’s Amendments above has caused the claims to no longer be directed to an abstract idea. Specifically, referring to Claim 1, the claim requires that steps of the body of the claim are performed “during a flight of the aircraft”, where it would not be practical to perform in the mind the claimed determination of segments of an initial flight path in a region that comprise terrain features having an elevation greater than an threshold, and determining which of a plurality of descent gradients collide with terrain features, and causing a modified flight path for the region to be between the initial flight path and an elevation threshold line. While it is conceivable that a person could mentally determine a descent gradient that would not conflict with terrain, the claim is directed to the use of specific regions, flight path segments and elevation and terrain data and also to the specific placement of a portion of a modified flight path being between an initial flight path and an elevation threshold line, where it is not practical to perform these steps in the human mind during an aircraft flight, as it is not practical that a person would possess the amount of information required to mentally perform the claimed steps in an accurate manner, and clearly the claims are directed to steps performed by a computer system using specific data to determine exactly which gradients of a plurality of gradients would conflict with terrain and to generate a modified flight path having specific characteristics. Therefore, the claims are no longer directed to an abstract idea.
Regarding the rejections under 112(b), the rejections applied to the dependent claims have been withdrawn in view of the claim amendments and upon further consideration. For example, regarding Claim 2, a person having ordinary skill int eh art would recognize how wind direction and speed and a maximum velocity of an aircraft may be used to determine how an aircraft movement would be affected in a manner that might cause collision with a terrain feature, as it is conventional in the art to determine the effect that wind direction and speed has on aircraft movement. Regarding Claims 4 and 5, the use of a great circle in aircraft navigation is conventional in the art, as seen in cited prior art Tang et al. (6,134,500).
Regarding the rejections under 103, the closest prior art of record is Artini et al. (2005/0273249), Caillaud et al. (8,392,038) and McCusker (8,073,578).
Artini et al. teaches determining multiple descent trajectories, and determining what descent trajectories are not compatible with a terrain profile (Artini et al.; see P[0073] and FIG. 4). However, Artini et al. does not expressly recite the use of “an estimated descent time from the estimated cruise altitude to the altitude threshold” or a “safe descent direction” as claimed, or the limitations “wherein at least a portion of the modified flight path for the respective region is between the initial flight path and the elevation threshold line within the flight area of the respective region”.
Caillaud et al. teaches determining a time duration between a start of a descent of an aircraft to a final level at a different altitude than before the descent maneuver took place (Caillaud et al.; see col.10, particularly lines 41-59, also see FIG. 2 and col.6, particularly lines 21-57), which renders obvious determining any “descent gradient” based on “an estimated descent time” from one altitude to another.
McCusker teaches moving a segment of an initial flight path in a “safe descent direction” to create a modified flight path if the initial flight path has any conflicts with terrain (McCusker; “…generating a modified flight plan. The modified flight plan is reviewed in the context of terrain to determine its acceptability and further modifications made if desired. The modified flight plan is selected from the review thereof, the modified flight having no conflicts with terrain”, see col.4, particularly lines 29-41 and FIGS. 5-6), where the modified flight path for a region is between the initial flight path and an “elevation threshold line” within a flight area of the respective region (McCusker; see col.6, particularly lines 64-67 and col.7, particularly lines 1-18 and FIGS. 12-13).
However, it has been determined by the Examiner that Caillaud et al. and McCusker do not teach the limitations not expressly taught by Artini et al. of “wherein at least a portion of the modified flight path for the respective region is between the initial flight path and the elevation threshold line within the flight area of the respective region”. McCusker is not directed to generating a modified flight plan based on a determination of a plurality of descent gradients and modifying a flight path if any of the descent gradients collide with a terrain feature as claimed, but is instead directed to moving around a conflicting terrain and not necessarily to generating a modified flight path for descending, therefore, while McCusker may render obvious generating a modified flight path that is between an “initial flight path” and an “elevation threshold line”, the modified flight path of McCusker is generated for entirely different reasons than claimed. The Examiner could not find a clear motivation in the prior art to modify Artini et al. with McCusker, and to also modify McCusker to render obvious the conditions for generating the modified flight path. Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662